EX-7 AMENDMENT NO. 20 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective January 1, 2002 Between JACKSON NATIONAL LIFE INSURANCE COMPANY (“CEDING COMPANY”) and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) Effective May 2, 2011, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to clarify the calculation of the ADJUSTED GMIB CLAIM, to remove the minimum annuity purchase amounts by product, and to include new investment funds, fund name changes and fund mergers. To effect these changes, the following provisions of this Agreement are hereby amended: § Schedule B-2, Subaccounts Subject to this Reinsurance Agreement, amendment #19, is hereby replaced by the attached Schedule B-2. § Schedule C-1, Limits and Rules of the CEDING COMPANY, amendment #12, is hereby replaced by the attached Schedule C-1. § Schedule G, Ceding Company Reporting Format and Data Requirements, is hereby replaced by the attached Schedule G. § Schedule I, Calculation of ADJUSTED GMIB CLAIM, amendment #3, is hereby replaced by the attached Schedule I. Jackson National Life Insurance CompanyACE Tempest Life Reinsurance Ltd. ByLisa C. DrakeByHuan Tseng NameLisa C. DrakeNameHuan Tseng Title_SVP & Chief ActuaryTitleSVP & Chief Pricing Officer Date 4/7/11Date4/4/11 SCHEDULE B-2 Subaccounts Subject to this Reinsurance Agreement Fund Name Comment Product Availability JNL/American Funds Global Small Capitalization Fund New 5/3/2010 All JNL/American Funds New World Fund New 5/3/2010 All JNL/American Funds International Fund New 5/3/2010 All JNL/American Funds Growth-Income Fund New 5/3/2010 All JNL/American Funds Blue Chip Income and Growth Fund New 5/3/2010 All JNL/American Funds Global Bond Fund New 5/3/2010 All JNL/Black Rock Commodity Securities Fund New 1/16/2007 – Name changed from JNL/Credit Suisse Global Natural Resources effective 9/28/2009. Effective 10/11/2010, name changed from JNL/Credit Suisse Commodity Securities Fund. All JNL/BlackRock Global Allocation Fund New 10/11/2010 All JNL/Capital Guardian Global Balanced Fund Subadvisor changed from Janus on 2/18/04.Name changed from JNL/FMR Balanced Fund effective 4/30/2007 and from JNL/FI Balanced Fund effective 12/3/2007. All JNL/Capital Guardian Global Diversified Research Fund Formerly JNL/Janus Global Equities Fund.Name changed from JNL/Select Global Growth Fund effective 12/3/2007. All JNL/Capital Guardian U.S. Growth Equity Fund Formerly JNL/Janus Aggressive Growth Fund.Name changed from JNL/Select Large Cap Growth Fund effective 12/3/2007. All JNL/Eagle Core Equity Fund All JNL/Eagle Small Cap Equity Fund All JNL/Franklin Templeton Founding Strategy New 1/16/2007 All JNL/Franklin Templeton Global Growth New 1/16/2007 All JNL/Franklin Templeton Income Fund New 5/1/2006 All JNL/Franklin Templeton International Small Cap Growth Fund New 12/3/2007 – Name changed from JNL/Capital Guardian International Small Cap Fund effective 5/3/2010 All JNL/Franklin Templeton Mutual Shares New 1/16/2007 All JNL/Franklin Templeton Small Cap Value Fund New 5/2/05 All JNL/ Goldman Sachs Core Plus Bond Fund Formerly JNL/Salomon Brothers Global Bond Fund. Name changed from JNL/Salomon Brothers Strategic Bond Fund effective 5/1/2006, from JNL/Western Strategic Bond Fund effective 1/16/2007, and from JNL/Western Asset Strategic Bond Fund effective 4/30/2007. All JNL/Goldman Sachs Emerging Markets Debt Fund New 10/6/2008 All JNL/Goldman Sachs Mid Cap Value Fund New 5/2/05 All JNL/Goldman Sachs U.S. Equity Flex New 1/16/2007.Effective 10/11/2010, name changed from JNL/Credit Suisse Long/Short. All JNL Institutional Alt 20 Fund New 4/6/2009 All JNL Institutional Alt 35 Fund New 4/6/2009 All JNL Institutional Alt 50 Fund New 4/6/2009 All JNL Institutional Alt 65 Fund New 4/6/2009 All JNL/Invesco International Growth Fund Named changed from JNL/Putnam International Equity Fund effective 5/2/05 and from JNL/JPM International Equity Fund effective 12/3/2007. Effective 10/11/2010, name changed from JNL/AIM International Growth Fund. All JNL/Invesco Large Cap Growth Fund 2/18/2004 merged with JNL/AIM Premier Equity II Fund . Name changed from JNL/AIM Large Cap Growth Fund effective 10/11/2010. All JNL/Invesco Global Real Estate Fund New 5/2/05, Name changed from JNL/AIM Real Estate Fund effective 10/6/2008. Effective 10/11/2010, name changed from JNL/AIM Global Real Estate Fund . All JNL/Invesco Small Cap Growth Fund Name changed from JNL/AIM Small Cap Growth Fund effective 10/11/2010. All JNL/ Ivy Asset Strategy New 9/28/2009 All but Fifth Third JNL/JPMorgan International Value Fund All JNL/JPMorgan Mid Cap Growth Fund Subadvisor changed from Janus on 2/18/04.Name changed from JNL/FMR Capital Growth Fund effective 5/1/2006, from JNL/FMR Mid-Cap Equity Fund effective 4/30/2007 and from JNL/FI Mid-Cap Equity Fund effective 12/3/2007.Also, the JNL/Putnam Midcap Growth Fund merged with this fund effective 12/3/2007. All JNL/JPMorgan U.S. Government & Quality Bond Fund Name changed from JNL/Salomon Brothers U.S. Govt. & Quality Bond Fund effective 5/1/2006, from JNL/Western U.S. Govt. & Quality Bond Fund effective 1/16/2007, and from JNL/Western Asset U.S. Govt. & Quality Bond Fund effective 4/30/2007. All JNL/Lazard Emerging Markets Fund New 5/1/2006 All JNL/Lazard Mid Cap Equity Fund Name changed from JNL/Lazard Mid Cap Value Fund effective 3/31/2008 All JNL/M&G Global Basics Fund New 10/6/2008 All JNL/M&G Global Leaders Fund New 10/6/2008 All JNL/ Mellon Capital Management 10 x 10 Fund New 4/30/2007 All JNL/ Mellon Capital Management 25 Fund Subadvisor changed from Curian effective 2/18/04 All JNL/Mellon Capital Management Bond Index Fund All JNL/Mellon Capital Management Communications Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/ Mellon Capital Management Consumer Brands Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/ Mellon Capital Management Oil & Gas Sector Fund Subadvisor changed from Curian effective 2/18/04.Name changed from JNL/Mellon Capital Management Energy Sector Fund on 5/2/05 All JNL/Mellon Capital Management European 30 Fund New 10/6/2008 All JNL/ Mellon Capital Management Financial Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/ Mellon Capital Management Global 15 Fund All JNL/Mellon Capital Management International Index Fund All JNL/Mellon Capital Management Index 5 Fund New 4/30/2007 All JNL/ Mellon Capital Management JNL 5 Fund Effective 10/4/04 All JNL/Mellon Capital Management JNL Optimized 5 Fund New 5/1/2006 All JNL/ Mellon Capital Management Healthcare Sector Fund Subadvisor changed from Curian effective 2/18/04.Name changed from JNL/Mellon Capital Management Pharmaceutical/Healthcare Sector Fund on 5/2/05 All JNL/ Mellon Capital Management NYSE® International 25 Fund New 4/30/2007 All JNL/Mellon Capital Management Pacific Rim 30 Fund New 10/6/2008 All JNL/ Mellon Capital Management S&P ® SMid 60 Fund New 4/30/2007 All JNL/Mellon Capital Management S&P ® 24 Fund New 5/1/2006 All JNL/Mellon Capital Management S&P 400 Mid Cap Index Fund Subadvisor was Curian between 12/15/03 and 2/18/04 and Mellon Capital Management prior to 12/15/03 All JNL/Mellon Capital Management S&P 500 Index Fund Subadvisor was Curian between 12/15/03 and 2/18/04 and Mellon Capital Management prior to 12/15/03; Effective 4/6/2009, the JNL/Mellon Capital Management Enhanced S&P 500 Stock Index Fund was merged into this fund.; Effective 9/28/2009, the JNL/PPM America Core Equity Fund was merged into this fund. All JNL/ Mellon Capital Management Select Small-Cap Fund Subadvisor changed from Curian effective 2/18/04 All JNL/Mellon Capital Management Small Cap Index Fund Subadvisor was Curian between 12/15/03 and 2/18/04 and Mellon Capital Management prior to 12/15/03; Effective 4/6/2009, the JNL/Lazard Small Cap Equity Fund was merged into this fund. All JNL/ Mellon Capital Management Technology Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/Mellon Capital Management Dow SM Dividend New 1/17/2006 All JNL/ Mellon Capital Management Dowsm 10 Fund Name changed from JNL/Mellon Capital Management The Dow 10 effective 1/17/2006 All JNL/ Mellon Capital Management S&P® 10 Fund Name changed from JNL/Mellon Capital Management The S&P 10 effective 1/17/2006 All JNL/ Mellon Capital Management VIP Fund Effective 10/4/2004 All JNL/Mellon Capital Mgmt Nasdaq® 25 Fund Effective 10/4/2004.Name changed from JNL/Mellon Capital Management Nasdaq® 15 Fund effective 12/3/2007 All JNL/Mellon Capital Mgmt Value Line® 30 Fund Effective 10/4/2004.Name changed from JNL/Mellon Capital Management Value Line® 25 Fund effective 12/3/2007 All JNL/Mellon Capital Management Global Alpha Fund New 9/28/2009 All but Fifth Third JNL/Oppenheimer Global Growth Fund All JNL/PAM Asia ex-Japan Fund New 3/31/2008 All JNL/PAM China-India Fund New 3/31/2008 All JNL/PIMCO Real Return New 1/16/2007 All JNL/PIMCO Total Return Bond Fund All JNL/PPM America Floating Rate Income Fund New 5/2/2011 All JNL/PPM America High Yield Bond Fund Effective 10/4/04. JNL/PPM America High Yield Bond Fund was merged into this on 10/4/04. Name changed from JNL/Salomon Brothers High Yield Bond Fund effective 5/1/2006, from JNL/Western High Yield Bond Fund effective 1/16/2007 and from JNL/Western Asset High Yield Bond Fund effective 4/30/2007. All JNL/PPM America Mid-Cap Value Fund New 3/31/2008 All JNL/PPM America Small Cap Value Fund New 3/31/2008 All JNL/PPM America Value Equity Name changed from JNL/Putnam Value Equity Fund effective 1/16/2007 All JNL/Red Rocks Listed Private Equity Fund New 10/6/2008 All JNL/S&P 4 Fund New 12/3/2007 All JNL/S&P Competitive Advantage Fund New 12/3/2007 All JNL/S&P Disciplined Growth New 1/16/2007 All but Fifth Third JNL/S&P Disciplined Moderate New 1/16/2007 All but Fifth Third JNL/S&P Disciplined Moderate Growth New 1/16/2007 All but Fifth Third JNL/S&P Dividend Income & Growth Fund New 12/3/2007 All JNL/S&P Intrinsic Value Fund New 12/3/2007 All JNL/S&P Managed Aggressive Growth Fund Prior to 10/4/04 named JNL/S&P Aggressive Growth Fund I. On 10/4/04 merged with JNL/S&P Equity Growth Fund I, JNL/S&P Equity Aggressive Growth Fund I, JNL/S&P Very Aggressive Growth Fund I, JNL/S&P Core Index 50 Fund, and JNL/S&P Core Index 75 Fund All JNL/S&P Managed Conservative Fund Effective 10/4/04 All JNL/S&P Managed Growth Fund Prior to 10/4/04 named JNL/S&P Moderate Growth Fund I. On 10/4/04 merged with JNL/S&P Core Index 100 Fund.Effective 9/28/2009, the JNL/S&P Retirement 2020 Fund and the JNL/S&P Retirement 2025 Fund was merged into this fund. All JNL/S&P Managed Moderate Fund Effective 10/4/04 – Effective 9/28/2009, the JNL/S&P Retirement Income Fund was merged into this fund. All JNL/S&P Managed Moderate Growth Fund Prior to 10/4/04 named JNL/S&P Conservative Growth Fund I; Effective 9/28/2009, the JNL/S&P Retirement 2015 Fund was merged into this fund. All JNL/S&P Total Yield Fund New 12/3/2007 All JNL/WMC Balanced Name changed from JNL/Select Balanced effective 5/2/2011 All JNL/WMC Money Market Name changed from JNL/Select Money Market effective 5/2/2011 All JNL/WMC Value Name changed from JNL/Select Value effective 5/2/2011 All JNL/T. Rowe Price Established Growth Fund JNL/Alliance Capital Growth Fund was merged with this fund 5/2/05.JNL/Alger Growth Fund and JNL/Oppenheimer Growth Fund were merged with this fund on 4/30/2007. All JNL/T. Rowe Price Mid-Cap Growth Fund All JNL/T.Rowe Price Short Term Bond Fund New 5/1/2006 – Name changed from JNL/Goldman Sachs Duration Bond Fund effective 9/28/2009 All JNL/T. Rowe Price Value Fund All Fifth Third Balanced VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Disciplined Value VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Mid Cap VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only Fifth Third Quality Growth VIP Fund Fund no longer available for new investments effective 8/13/2007 and was liquidated effective 10/12/2007 Fifth Third Only JNL General Account Guaranteed Five Year Fixed All but Focus 12 Month DCA All 6 Month DCA All Guaranteed One Year Fixed All Guaranteed Seven Year Fixed All but Focus Guaranteed Three Year Fixed All S&P 500 Composite Stock Price Index – 9 Year Period Only available prior to 10/4/04 Perspective II and Fifth Third JNL Ace 2002 Treaty Schedule B-2 Amendment # 20 SCHEDULE C-1 Limits and Rules of the CEDING COMPANY 1) The CEDING COMPANY will determine the Guaranteed Minimum Income Benefits for each qualified annuitization within seven (7) working days of receipt of election to annuitize under the GMIB. 2) The CEDING COMPANY reserves the right to limit cumulative RETAIL ANNUITY PREMIUMS on ANNUITY CONTRACTS to a maximum of $1,000,000. 3) For the purpose of Article IV paragraph G, the maximum RETAIL ANNUITY PREMIUMS per life without REINSURER’s approval is $5,000,000. 4) Valid issue ages for GMIB are 0 to 75, age last birthday. JNL ACE 2002 Treaty Schedule C-1 Amendment # 20 SCHEDULE G Reporting Format and Data Requirements Monthly Reporting Data Requirements (prepared by CEDING COMPANY) ACTIVE CONTRACTS and those terminating during the month only: Insured Life (annuitant) SSN Contract Identifier Insured Life Indicator (Annuitant, Owner, or Other) Insured Life Date of Birth Insured Life Sex Second Life Date of Birth (if joint contract) Second Life Sex (if joint contract) Issue Date Qualified Status Contract Type Initial Retail Premium Cumulative Retail Premium Cumulative Withdrawals Account value by subaccount GMIB Income Base Termination Date Termination Reason (surrender, death, annuitization) Optional benefit indicators Quarterly Reporting Requirements (prepared by REINSURER) GAAP Surplus position Standard and Poors Ratings GMIB Monthly Seriatim Claim Reporting (prepared by CEDING COMPANY) This includes the following items determined as of the Date of Annuitization: Policy Number Date of Annuitization Contract Issue Date Guaranteed Purchase Rate Current Purchase Rate based on treaty definition Interest rate used in calculation of Current Purchase Rate Certain Period Elected, but not to exceed 10 years GMIB Income Base Account Value Income Benefit Net Amount at Risk ADJUSTED GMIB CLAIM Annuitant DOB Annuitant Sex Joint Annuitant DOB (if applicable) Joint Annuitant Sex (if applicable) Quarterly Statement of Account (prepared by CEDING COMPANY) (prepared for each CONTRACT TYPE and GMIB TYPE combination and in aggregate) 1.Calculated value of MONTHLY INCOME BASE 2.Calculated value of QUARTERLY REINSURANCE PREMIUM 3.Calculated value of FORMULA CLAIM LIMIT, AGGREGATE FORMULA CLAIMLIMIT, DOLLAR CLAIM LIMIT and AGGREGATE DOLLAR CLAIM LIMIT 4.ADJUSTED GMIB CLAIMSreported during the current quarter JNL ACE 2002 Treaty Schedule G Amendment # 20 SCHEDULE I Calculation of ADJUSTED GMIB CLAIM A. Income Benefit Net Amount at Risk (IBNARt) The IBNARt for each ANNUITY CONTRACT reinsured hereunder in calendar year t shall be equal to the following: IBNARt Maximum (RGIBt * Minimum (GAPRt / CAPRt, 0.8) – RAVt, 0) where: RGIBt is the REINSURED GMIB INCOME BASE, and RAVt is the REINSURED ACCOUNT VALUE, both as defined in Article I, calculated on the ANNUITY CONTRACT’s annuitization date that occurs on or following the contract’s calendar year t anniversary. GAPRt is the Guaranteed Annuity Purchase Rate (monthly income per $1000 of RGIB), calculated on the ANNUITY CONTRACT’s annuitization date that occurs on or following the contract’s calendar year t anniversary, using the following assumptions: Mortality TableAnnuity2000 Valuation Table – Age Nearest Birthday Age Setback10 years Mortality Improvement:None Interest Rate:2.5% all years; annual effective rate Age: Age Last Birthday on exercise date Annuity Form:Life contingent immediate annuity, not to exceed 10-year certain Annuity Load:2.0% Payment Mode: Monthly, regardless of mode elected Certain Period:Elected period but no greater than 10 years Single Life Formulas:Life Annuity Life Annuity with 10 year certain period Joint Life Formulas:Joint Life Annuity Joint Life Annuity with 10 year certain period Unisex Rates:40%/60% male/female blended at the qx level CAPRt is the Current Annuity Purchase Rate (monthly income per $1000 of RGIB), calculated on the ANNUITY CONTRACT’s annuitization date that occurs on or following the contract’scalendar year t anniversary, using the following assumptions: · Mortality TableAnnuity2000 Valuation Table– Age Nearest Birthday · Age SetbackNone § Mortality Improvement:Scale G (as shown in the 1995 Transactions of the Society of Actuaries) from calendar year 2000to exercise year Interest Rate: The yield on the most recently auctioned 10-year Treasury Security, as posted in the Wall Street Journal, at the beginning of the month in which exercise occurs, plus 75 bps; annual effective rate · Age:Age Last Birthday on exercise date · Annuity Form:Life contingent immediate annuity, not to exceed 10-year certain · Annuity Load:0.0%. Payment Mode:Monthly, regardless of mode elected Certain Period:Elected period but no greater than 10 years Single Life Formulas:same as for GAPRt Joint Life Formulas:same as for GAPRt Unisex Rates: Projected sex-distinct mortality rates according to Mortality Improvement section, then blended 40%/60% male/female The impact of premium taxes, commissions, other expenses, and gender on the calculation of GAPRt and CAPRt will be applied on a consistent basis. The monthly income calculated from CAPRt is for reinsurance purposes only, and the CEDING COMPANY may use other approaches with retail customers. B. Annual Annuitization Limit Ratio (AALRatiot) The AALRatiot for calendar year t shall be equal to the following: AALRatiot ExercisedRGIBt / EligibleRGIBt where: ExercisedRGIBt is the sum of the REINSURED GMIB INCOME BASE measured on the annuitization date for each ACTIVE CONTRACT that terminates through a GMIB EXERCISE on or following the contract’s calendar year t anniversary. EligibleRGIBt is the sum of a) plus b) plus c) where a) is the ExercisedRGIBt, b) is the sum of the REINSURED GMIB INCOME BASE as of the first MONTHLY VALUATION DATE on or following the contract’s calendar year t anniversary for each ANNUITY CONTRACT that: i.) was an ACTIVE CONTRACT as of the first MONTHLY VALUATION DATE on or following the contract’s calendar year t anniversary, and ii.) had been reinsured hereunder for at least 120 months, and iii.) is not included in a). c) is the sum of the REINSURED GMIB INCOME BASE as of the termination date for each ANNUITY CONTRACT that: i.) terminated between the contract’s calendar year t anniversary and the first MONTHLY VALUATION DATE on or following the contract’s calendar year t anniversary, and ii.) had been reinsured hereunder for at least 120 months, and iii.) is not included in a). C. ADJUSTED GMIB CLAIM (AdjGMIBt) The ADJUSTED GMIB CLAIM for each ANNUITY CONTRACT that terminated through a GMIB EXERCISE on or following the contract’s calendar year t anniversary shall be equal to the following: AdjGMIBt IBNARt * (Minimum (AALRatiot, 0.20) / AALRatiot) D. GUARANTEED ANNUITY PURCHASE RATES TABLE The following table contains the Guaranteed Annuity Purchase Rates for both “life only” and "life with 10-year certain" annuitization payout options for attained ages 40 through 99 and selected combinations of joint life ages Values shown are the monthly income amounts per $1,000 applied. The purchase rates for other ages and options are to be calculated in a consistent manner. Single Life Annuities TABLE OF GUARANTEED ANNUITY PURCHASE RATES (MONTHLY INSTALLMENTS) No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Payee Payee Payee Payee Payee Payee Male Life Male Life Female Life Female Life Unisex Life Unisex Life 40 70 40 70 40 70 41 71 41 71 41 71 42 72 42 72 42 72 43 73 43 73 43 73 44 74 44 74 44 74 45 75 45 75 45 75 46 76 46 76 46 76 47 77 47 77 47 77 48 78 48 78 48 78 49 79 49 79 49 79 50 80 50 80 50 80 51 81 51 81 51 81 52 82 52 82 52 82 53 83 53 83 53 83 54 84 54 84 54 84 55 85 55 85 55 85 56 86 56 86 56 86 57 87 57 87 57 87 58 88 58 88 58 88 59 89 59 89 59 89 60 90 60 90 60 90 61 91 61 91 61 91 62 92 62 92 62 92 63 93 63 93 63 93 64 94 64 94 64 94 65 95 65 95 65 95 66 96 66 96 66 96 67 97 67 97 67 97 68 98 68 98 68 98 69 99 69 99 69 99 Guaranteed Purchase Rates -Joint and Survivor Life Annuity Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 Guaranteed Purchase Rates - Joint and Survivor Life Annuity and 10 Year Certain Period Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 E. SAMPLE CURRENT ANNUITY PURCHASE RATES TABLES The following tables contains sample Current Annuity Purchase Rates for both “life only” and "life with 10-year certain" annuitization payout options for attained ages 40 through 99 and selected combinations of joint life ages, based on a GMIB exercise in 2015 and a 10-year Treasury Security equal to 5% . Values shown are the monthly income amounts per $1,000 applied. The purchase rates for other ages, options, exercise years, and 10-year Treasury Security rates are to be calculated in a consistent manner. Single Life Annuities TABLE OF SAMPLE CURRENT ANNUITY PURCHASE RATES 2015 year of annuitization and 10-yr Treasury rate 5% (MONTHLY INSTALLMENTS) No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. No. of Mos. Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Age of Certain Payee Payee Payee Payee Payee Payee Male Life Male Life Female Life Female Life Unisex Life Unisex Life 40 70 40 70 40 70 41 71 41 71 41 71 42 72 42 72 42 72 43 73 43 73 43 73 44 74 44 74 44 74 45 75 45 75 45 75 46 76 46 76 46 76 47 77 47 77 47 77 48 78 48 78 48 78 49 79 49 79 49 79 50 80 50 80 50 80 51 81 51 81 51 81 52 82 52 82 52 82 53 83 53 83 53 83 54 84 54 84 54 84 55 85 55 85 55 85 56 86 56 86 56 86 57 87 57 87 57 87 58 88 58 88 58 88 59 89 59 89 59 89 60 90 60 90 60 90 61 91 61 91 61 91 62 92 62 92 62 92 63 93 63 93 63 93 64 94 64 94 64 94 65 95 65 95 65 95 66 96 66 96 66 96 67 97 67 97 67 97 68 98 68 98 68 98 69 99 69 99 69 99 Current Purchase Rates - 2015 year of annuitization and 10-yr Treasury rate 5%: Joint and Survivor Life Annuity Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 Joint and Survivor Life Annuity and 10 Year Certain Period Age of Male Annuitant Age of Female Contingent Annuitant 50 55 60 65 70 75 80 85 90 55 60 65 70 75 80 85 90 JNL ACE 2002 Treaty - Schedule I Amendment No. 20
